Citation Nr: 0116658	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  94-06 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from July 1941 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  In February 1996, the Board 
confirmed the denial of the issue on appeal and the veteran 
filed an appeal with the United States Court of Appeals for 
Veterans Claims (Court).  The Court, in a Memorandum Decision 
dated in October 1998, vacated and remanded in part the 
February 1996 Board decision for readjudication consistent 
with Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In July 1999, the Board again confirmed the denial of the 
issue on appeal.  The Court, in a Memorandum Decision dated 
in December 2000, vacated and remanded the July 1999 Board 
decision.  The Joint Motion to Remand granted by the Court 
directed that the Board find that the veteran had submitted 
new and material evidence in support of his claim for service 
connection for a low back disability.  Since that time, the 
veteran has submitted additional evidence in support of his 
claim to the Board.  As this evidence was accompanied by a 
waiver of RO consideration, the Board will consider this 
evidence and proceed with appellate review.  See 38 C.F.R. 
§ 20.1304(c) (2000).


FINDINGS OF FACT

1.  By unappealed decision dated September 1953, the RO 
denied the veteran's claim of entitlement to service 
connection for a low back disability.

2.  The evidence associated with the claims file subsequent 
to the September 1953 denial bears directly and substantially 
upon the specific matter under consideration and is so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's September 1953 decision denying entitlement to 
service connection for a low back disability is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  The evidence received since the September 1953 rating 
decision is new and material, and the requirements to reopen 
the veteran's claim of entitlement to service connection for 
a low back disability have been met. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
a low back disability was previously considered and denied by 
the RO in a September 1953 rating decision.  The RO found 
that the record contained no evidence of a back disability.  
The veteran was notified of the September 1953 decision and 
provided with his appellate rights that same month, but he 
did not appeal the decision.  The RO again denied the 
veteran's claim of entitlement to service connection for a 
low back disability in a March 1992 rating decision, finding 
that new and material evidence sufficient to reopen the claim 
had not been submitted.  Subsequent rating decisions have 
confirmed and continued this denial.

As the veteran did not appeal the RO's September 1953 rating 
decision, that determination is final.  38 U.S.C.A. 
§§ 7105(a), (b)(1),(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).  Once an RO decision becomes final under 38 
U.S.C.A. § 7105(a) (West 1991), absent the submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by the VA.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000); Suttmann v. Brown, 
5 Vet. App. 127, 135 (1993).  The Board must review all 
evidence submitted since the claim was finally disallowed on 
any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The veteran's claim for service connection may, however, be 
reopened provided the veteran submits new and material 
evidence.  The issue of whether evidence is "new and 
material" is analyzed under 38 C.F.R. § 3.156(a) (2000).  
Reviewing a final decision based on new and material evidence 
is potentially a several step process.  See Elkins v. West, 
12 Vet. App. 209, 214-19 (1999); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

First, the Board must determine whether the evidence 
submitted since the prior decision is new and material, which 
will be discussed below.  If "the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If new 
and material evidence has been presented, the claim is 
reopened and it must be determined whether VA's duty to 
assist has been fulfilled.  If so, the Board may evaluate the 
merits of the claim.  See Winters v. West, 12 Vet. App. 203, 
206-7 (1999); Winters v. Gober, rev'd on other grounds, No. 
99-7108 (Fed. Cir. July 2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (2000); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The relevant evidence that was of record at the time of the 
RO's September 1953 denial included the veteran's service 
medical and personnel records and VA hospital records from 
August 1953.  The service medical records, including the 
separation examination, were negative for any evidence of a 
low back disability.  The separation qualification record 
reflected that the veteran served as a military policeman and 
that he performed patrol work and guard duty on a motorcycle, 
traveling over 50,000 miles.  The VA hospital discharge 
summary from August 1953 indicated that the veteran had been 
treated for unrelated disorders and made no reference to a 
low back disability.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's September 1953 
denial consists of 1944 Daily Sick Reports from the veteran's 
unit, letters written by the veteran during active service, 
September 1965 and July 1988 records from Community Memorial 
Hospital, February 1992 VA outpatient records, a June 1992 
letter from the veteran's wife, a December 1992 letter from a 
private therapist, an April 1994 personal hearing transcript, 
a November 1998 letter from Robert M. Penor, M.D., and a 
February 2001 report from Craig N. Bash, M.D.

The Daily Sick Reports of the 1918th Ordnance Ammunition 
Company documented that the veteran received medical 
treatment several times throughout April, May, July, and 
August 1944.  The Reports did not identify the injury or 
illness for which the veteran received medical care.  In 
August 1993, the veteran submitted letters he had written to 
his wife during active duty.  In these letters, he referred 
to being disqualified from paratrooper training due to a 
strain.

The September 1965 records from Community Memorial Hospital 
reflect that the veteran was admitted to the hospital with a 
herniated lumbar disc.  The July 1988 records from Community 
Memorial Hospital disclose that the veteran presented to the 
emergency room due to being thrown to the ground and rendered 
unconscious by stampeding cattle.  He was diagnosed with 
multiple rib fractures and mild pulmonary contusions.  An x-
ray of the cervical spine showed marked arthritic changes.

The February 1992 VA medical records reflect that the veteran 
complained of a bad back for some time, with constant pain in 
the lumbosacral region and radiation into the right leg.  He 
reported injuring his back in a motorcycle accident while on 
active duty, as well as subsequent injuries due to pushing a 
car and being knocked over by cows.  Objective findings 
included unequal deep tendon reflexes of the lower 
extremities, somewhat depressed right knee and ankle jerk, 70 
degrees of flexion at the hip and waist, and tenderness over 
the right sacroiliac area.  The veteran was diagnosed with 
chronic back pain and chronic lumbosacral radiculopathy on 
the right.  

In a June 1992 letter, the veteran's wife wrote that he had 
informed her of his back injury when he returned from active 
service.  Since that time, he had experienced back pain and 
had undergone medical treatment since 1965.  His back pain 
limited his daily activities and his employment as a rancher.  
The December 1992 letter from the private therapist stated 
that the records of Chadron Community Hospital had been 
destroyed but he remembered treating the veteran for back, 
neck, and shoulder pain from 1967 to 1970.

The veteran appeared at a hearing before the undersigned in 
April 1994.  He testified that he volunteered for active duty 
and that he later volunteered to serve with the paratroopers.  
However, he was disqualified from paratrooper duty due to a 
back strain.  Thereafter, he was assigned to motorcycle duty 
and had to wear a kidney belt to support his back.  His back 
pain had continued since that time.  He claimed that he did 
not report the existence of the back pain on his separation 
examination because he did not want to delay his discharge.  
After returning from service, he could no longer play sports 
and he began to receive medical treatment in approximately 
1966.

In his November 1998 letter, Dr. Penor wrote that he first 
saw the veteran in 1965 for pain of the lumbar region that 
radiated down the right leg.  Thereafter, he saw the veteran 
in 1968, 1977, and 1998.  Dr. Penor's impression was that the 
veteran suffered from low back pain with moderate 
degenerative arthritis of the lumbosacral spine with 
subsequent radicular pain secondary to the degenerative 
disease in the lumbar spine.  He stated that the veteran's 
back disability may well be related to service but 
recommended an MRI of the lumbosacral spine for 
clarification.

In his report, Dr. Bash stated that he reviewed the veteran's 
claims file and he identified the medical references he used 
in support of his reasoning.  He did not examine the veteran 
because it was within the standard of care for neuro-
radiologists to make diagnostic and causation determinations 
based upon the type of information provided in the claims 
file.  Dr. Bash opined that the veteran's current lumbar 
spine pathology was a direct result of the in-service spine 
injury.

He stated that it was clear from the record that the veteran 
had a normal spine on entrance into service, that he injured 
his spine during service, and that he had chronic symptoms 
since that time.  The radiological findings, chronic 
symptoms, and clinical symptoms were consistent with a long-
standing progressive spine process which was initiated by the 
in-service injury.  The herniated disc in 1965 was also a 
likely part of the progressive process that was initiated by 
the in-service injuries.  Dr. Bash stated that it was well 
known that injuries to the spine early in life often led to 
advanced degenerative changes later in life due to the 
resultant chronic ligament laxity and spine instability.  He 
opined that the veteran's in-service injury weakened his 
spine and ligaments and placed him at increased risk for the 
1965 disc herniation and subsequently led to the advanced 
degenerative arthritis.

In considering the recently submitted evidence in conjunction 
with the previous evidence, the Board concludes that the 
recently submitted evidence is new and material and must be 
considered in order to decide the merits of the veteran's 
claim.  Prior to September 1953, the record contained no 
evidence of a current low back disability.  Since that time, 
the evidence clearly shows that the veteran has suffered from 
a chronic low back disability for many years.  Medical 
evidence reflects that the veteran began to receive treatment 
in approximately 1965 and the veteran's wife confirmed the 
effects of the veteran's disability.  Notably, the opinion of 
Dr. Bash relates the veteran's current low back disability to 
an injury sustained during the veteran's period of active 
service.  Accordingly, the veteran has submitted sufficiently 
new and material evidence to require that his claim be 
reopened and undergo further development.  To the extent that 
the veteran has presented new and material evidence, the 
benefit sought on appeal is granted.



ORDER

As new and material evidence has been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened.


REMAND

Given the Board's decision that new and material evidence has 
been submitted, additional action by the RO is required prior 
to further Board review.  A veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred in or aggravated in the line of duty while in the 
active military, naval, or air service.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2000).  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).

In relation to the present appeal, the veteran has claimed 
that he sustained a back injury while lifting antipersonnel 
bombs from trucks and that he incurred additional back injury 
due to a motorcycle accident in service.  He has provided no 
description of the motorcycle accident.  The service medical 
records contain no relevant findings regarding the veteran's 
back; however, in letters to his wife, the veteran referred 
to a strain.  The record contains no medical evidence of a 
back disability until approximately 20 years after the 
veteran's discharge from active service and initial treatment 
was for a herniated lumbar disc incurred in 1965.  The 
opinion of Dr. Bash finds that the veteran's alleged in-
service injury caused his subsequent disc herniation and his 
present back disability.

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which concern the VA's duty to assist the 
veteran with the development of facts pertinent to his claim, 
have been substantially revised.  The prior provisions of 
38 U.S.C.A. § 5107 required that the VA assist a veteran with 
the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a veteran with the facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (2000).  Changes 
potentially relevant to the veteran's appeal include the 
establishment of specific procedures for advising the 
claimant and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

In the present case, the Board observes that the veteran has 
not been afforded a VA examination since February 1992 and 
that this examination did not include an opinion as to the 
etiology of the low back disability.  Under the recently 
enacted legislation, VA examinations and opinions are 
required if certain criteria are met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Given these amended statutory provisions 
regarding assistance to the veteran and the absence of a 
medical examination report regarding current diagnosis and 
relationship to service, the Board is of the opinion that it 
may not properly proceed with appellate review until 
additional development has been accomplished.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his low back 
disability, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  The RO should document 
all reasonable efforts to obtain such 
records.

2.  Thereafter, the veteran should be 
scheduled for an appropriate VA specialty 
examination in connection with his 
service connection claim.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should review the service 
medical records and the opinions of all 
private physicians, particularly the 
report of Dr. Bash.  All clinical and 
special test findings should be reported.  
The examiner should clearly report the 
nature, extent, and etiology of any 
current back disorder.  As to any such 
disability which is diagnosed, the 
examiner should offer an opinion as to 
the relationship, if any, to the 
veteran's military service.  In 
particular, the examiner should address 
whether it is at least as likely as not 
that any current low back disability was 
caused by, or aggravated by, the 
veteran's period of active service.  The 
examiner should attempt to acquire a 
detailed history of the nature of the in-
service injury.  The examiner should also 
address the implications of the veteran's 
post-service back injuries.  A complete 
rationale for any offered opinion with 
specific references to the record must be 
provided by the examiner.

3.  The RO should review the claims files 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection is 
warranted.  If the benefit sought on 
appeal remains denied, the RO should 
furnish the veteran and his attorney with 
an appropriate supplemental statement of 
the case and afford them an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review. 


The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 



